DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered. The RCE includes amendments to claims 1, 5, and 6 and cancelled claim 15. Claims 1, 5, 6, 12, 13, 16, 17, 19, and 20 are pending. 
 Claim Objections
Claim 1 is objected to because of the following informalities:  line 17 recites “said at least one finger and a portion of said thumb” and there is no antecedent for “said at least one finger”. This recitation in line 17 of “said at least one finger” should recite “at least a portion of three of the said four fingers and a portion of said thumb” for consistency with the specification, par.34.  Appropriate correction is required.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold ‘935 in view of Meltzner ‘613 and Safford ‘217 and Winkler ‘088 and Bower ‘285 and Dolenak ‘453. Arnold discloses the invention substantially as claimed. Arnold teaches a glove (Fig.1) comprising four fingers, the four fingers each having a palm side and a back side, the four fingers each having a bend .
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold '935 in view of Meltzner '613 and Safford '217 and Mattesky '990 and Winkler ‘088. Arnold discloses the invention substantially as claimed and discussed above. Arnold teaches a glove comprising a palm side and back side, each of the palm side and back side comprising a first finger portion, a second finger portion, a third finger portion, a fourth finger portion, and a thumb portion and each of the first, second, third, and fourth finger portions having a bend region (boundaries of the bend region are not defined in the claims and are interpreted as a region between segments 8 along the finger length). A segment 8 is secured to an inner surface of the palm side of each of the finger portions and thumb portion and not overlapping the bend region. Arnold teaches the segments 8 are spaced to permit proper flexing, see spaces between segments in Fig.1 and col.2, lines 20-23. The materials forming the segment 8 and palm side of the at least one finger are the same material in that both share a property of abrasion resistance. Arnold doesn't teach the bend region of the finger and thumb doesn't overlie a distal IP joint of the user when the glove is worn, and wherein the back side first layer has a second layer secured thereto such that the second layer overlies at least a knuckle area of the glove and does not cover the index finger. Arnold doesn't teach the palm side portions of the first, second, third, and fourth fingers are joined to the back side portions of the first, second, third, and fourth fingers by a boxed fourchette, the fourchettes connect the back and palm sides of the glove in regions between the first finger portion and second finger portion, the second finger portion and the third finger portion and the third finger portion and the fourth finger portion, and at least a portion of the fourchettes is formed of a fabric material and at least a portion of the fourchettes is formed of a material with increased wear resistance. Arnold doesn’t teach the segment is secured to the inner surface of the palm side of each of the finger portions by glue that extends to at least an edge of the segment closest to the bend region. Meltzner teaches a 
segment in a manner that is not visible. Safford teaches a glove 10 with a back side comprising a first layer 30B and second layer 44 secured to the first layer such that the second layer overlies at least a knuckle area of the glove. Safford teaches the second layer protects the knuckles on the back of the hand but does not cover the index finger so as not to interfere with the flexibility of the index finger. Mattesky teaches glove 200 with a fourchette along edges of fingers 302b-d, the fourchettes forming at least a portion of a first, second, third, and fourth portion and joining the palm and back side portions of each the first, second, third, and fourth fingers between the first finger portion and the second finger portion, the second finger portion and the third finger portion, and the third finger portion and the fourth finger portion finger to improve comfort by increasing the size of the finger cavity and allowing flexing of the user's fingers thereby preventing undue stresses at the finger seams (par.29). The shape and profile of the fourchettes appear to be equivalent to boxed fourchettes. The fourchettes are formed form spandex which is a fabric material and at least a portion of the fourchettes is formed of a material with increased wear resistance (spandex material has a degree of wear resistance as a property of the material). Mattesky refers to the fourchettes as not shown; however, Figure 3B appears to show the fourchettes as extending along and between each respective finger. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Arnold to 
areas of the glove being reinforced and protective to the user's hand. Finally, it would have been obvious to modify Arnold to provide the boxed fourchettes as claimed in order to increase comfort (Mattesky, par.29) by increasing the respective finger cavity sizes and allow for flexing of the user's fingers without compromising the glove fingers' seams. It also would have been obvious to modify Arnold’s glove to provide the segments as adhered to the inner surface of the palm side of the fingers by glue that extends to at least an edge of the segment closet to the bend region as taught by Winkler as an alternate securing means that is expected to retain the segment, without being visible or exposed to dislodging or wear and tear.
Response to Arguments
	Applicant’s remarks have been considered. Applicant submits that there is no reason to combine the references in the manner claimed and the examiner has relied upon hindsight reasoning and further submits that Arnold’s heat-retarding plates 8 are formed of chipped or granular cork material firmly cemented together with any suitable cementitious substance and are held in place within their pockets by stitching 6. Applicant contrasts Arnold’s plates 8 with Meltzner’s digit tip protection device having a concave member formed of a puncture resistant material adapted to protect a pulp of a user’s digit from a puncture and provides further structural details of Meltzner’s protection device. Applicant also 
For Safford, applicant submits that while Arnold describes protective aspects along the entire back of the glove, Safford specifically avoids the mobility-impacting effect of “padding” the entire back of the glove: “The prior art teaches protective gloves that include protective ridges on all fingers, or on none. However, the prior art does not teach a glove that includes protective ridges on fingers excluding the index finger, but leave the index finger unencumbered. The prior art also does not teach the inclusion of an insulating pad in the region, to protect the user from burns in the critical region. The present invention fulfills those needs and provides further related advantages as described in the following summary.” Applicant concludes that the person of ordinary skill would not combine the references in the manner claimed, and Applicant asks that this rejection be withdrawn. 
These arguments are not persuasive in that it’s not clear what the protective aspects along the entire back of the glove, as referenced by applicant, are.  Applicant has not provided any details as to the protective aspects. Arnold teaches a canvas fabric layer forming the back side of the glove, without any 
For claims 17, 19, and 20, applicant refers to an amendment to claim 17 to recite “wherein the segment is secured to the inner surface of the palm side of each of the finger portions by glue that extends to at least an edge of the segment closest to the bend region.” However, this limitation was previously added to claim 17 in a response of 6/29/21 and addressed by the examiner in the OA of 7/12/21 and also addressed above. 
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 



Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732